GARRARD, Judge,
dissenting.
I agree with the majority that abandonment was not established but dissent from the decision to reverse on the ground that under the evidence the court was required to find that the natural father had failed without justifiable cause to communicate significantly with his child when he was able to do so.
Initially, it is relevant to note that the little boy was born May 27, 1985. Thus, he was only about a year old at the time of the 1986 visits and was less than four when the adoption petition was filed. Significant communication must be assessed from that perspective.
The findings entered by the trial court are supported by the evidence. They paint a somewhat different picture than those relied on by the majority.
*751The parties were divorced in May 1986 and the wife remarried. In August 1986 she asked that her new husband be permitted to adopt the child. For the rest of that year and through 1987 the father was unable to reach a decision on that request, but in February 1988, he decided that adoption might be best for his son. He wrote the mother indicating he would consent, but the mother and stepfather did not respond. In May 1988, he again wrote requesting that they proceed and again there was no response. In August he then contacted the mother, arranged for visitation with his son and attempted to resume a relationship.
The court listened to the witnesses and concluded that this father's motivations were primarily concerned with the effort to determine where the best interests of his son lay.
It is not our role to determine that a father's actions so undertaken cannot constitute justifiable cause even though some may have been ill considered in light of subsequent events. It does not boggle this judge's mind to conjecture the soulsearch-ing involved in such a process and the belief that if adoption was the best answer, then perhaps the less contact the father had, the better off the child would be.
I would affirm the trial court.